I concur with the result reached by the majority and, except as noted below, with its reasoning. I write separately because, although Anderson argued in support of Assignment of Error I that the trial court violated the doctrine of collateral estoppel by dismissing his second cause of action, I do not believe the circumstances of this case implicate collateral estoppel and would overrule his assignment of error on that basis.
I do not disagree with the majority's analysis and determination that there was a distinction between the jury's finding (in regard to Anderson's breach of contract claim) that LCT did not have good cause to terminate Anderson and LCT's position on Anderson's second cause of action that it had not terminated him for filing and pursuing his workers' compensation claim. If no such distinction had existed, maybe it would have been error for the trial court to dismiss plaintiff's second cause of action. If so, however, that error would not have been because of the doctrine of collateral estoppel. A prerequisite for collateral estoppel is that "[t]here was a final judgment on the merits in [a] previous case * * *." Monahan v. Eagle PicherIndus., Inc. (1984), 21 Ohio App. 3d 179, 180, 21 OBR 191, 192,486 N.E.2d 1165, 1167. The jury's finding *Page 379 
relied upon by Anderson was in the same case as the trial court's order dismissing plaintiff's second cause of action and, at the time Anderson sought to have the trial court apply collateral estoppel, no final judgment had been entered on the merits of the case. Collateral estoppel, therefore, was not implicated.